MEMORANDUM OPINION
BRETT, Judge.
Plaintiff in Error, James Burton Baker, hereafter referred to as defendant, was convicted in the District Court of Lincoln County in case number CRM-69-297, for reckless driving. Defendant, without assistance of counsel, entered a plea of guilty and was assessed a fine of $125.00, plus court costs, and sentenced to serve ten (10) days in the county jail. After posting cash bail of $400.00, defendant was released for one week but ordered to commence his confinement September 15, 1969. From that judgment and sentence this appeal was lodged.
From the record and briefs filed herein, this Court is of the opinion that the sentence imposed on defendant herein is excessive.
Therefore, the judgment and sentence imposed in CRM-69-297, in Lincoln Coun*771ty, is hereby modified to a fine of $125.00 and court costs, and as modified the judgment and sentence is affirmed.
NIX, J., concurs.